 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   DEVONTE’ REESE,
                                                            Case No.: 2:19-cv-00209-JCM-NJK
12           Plaintiff(s),
                                                                            Order
13   v.
14   NPSG GLOBAL, LLC,
15           Defendant(s).
16          To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
17 1(a). The parties are hereby ORDERED to file, no later than May 31, 2019, either (1) a joint
18 proposed discovery plan; or (2) a status report explaining why a proposed discovery plan should
19 not be filed at this time.
20          IT IS SO ORDERED.
21          Dated: May 24, 2019
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
25
26
27
28

                                                     1
